DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on June 15, 2021 for application number 17/347, 767. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
This application discloses and claims only subject matter disclosed in prior application no 15/285,790, filed October 05, 2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,445,354 B2 (hereinafter referred as 354).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all claims in instant application are encompassed in US Patent 10,445,354 B2.
Application 17/347767
US Patent 10,445,354
1. A system for determining a credibility weighting associated with electronic records, comprising: a text mining platform, including: a text mining communication device to receive text input data associated with the electronic records; a text mining processor coupled to the text mining communication device; and a text mining storage device in communication with said text mining processor and storing instructions adapted to be executed by said text mining processor to: (i) aggregate and map the received text input data to create composite text input data, (ii) automatically detect a semantic event in the composite text input data triggered by a semantic rule, (iii) update a text mining result database, responsive to the detection, by adding an entry to the database identifying the detected semantic event, and (iv) transmit an indication associated with the semantic event based on data in the text mining result database; and a back-end application computer server coupled to the text mining platform, including: a back-end communication device to receive the indication for the electronic record transmitted by the text mining platform; a back-end processor coupled to the back-end communication device; and a back-end storage device in communication with said back-end processor and storing instructions adapted to be executed by said back-end processor to: (i) establish a hierarchy for multiple elements of the electronic records, (ii) determine a weight variable and response variable for each element in the established hierarchy, (iii) apply a hierarchical credibility weighting methodology to the elements of the electronic records from level 1, representing the least granular level in the hierarchy, to level n, representing the most granular level in the hierarchy, calculated recursively from level n, to determine a final estimated credibility for the electronic records based on the weight variable and response variable, wherein the credibility for level i is calculated based on w1g representing a weight for level i and K representing a credibility factor, and (iv) output an indication of the final estimated credibility for the electronic records.
1.  A system for determining a credibility weighting associated with electronic records, comprising:
a text mining platform, including:
a text mining communication device to receive text input data associated with the electronic records;
a text mining processor coupled to the text mining communication device; and
a text mining storage device in communication with said text mining processor and storing instructions adapted to be executed by said text mining processor to:
(i) aggregate and map the received text input data to create composite text input data,
(ii) automatically detect a semantic event in the composite text input data triggered by a semantic rule and associated semantic tag,
(iii) flag the detected semantic event as meeting a pre-determined condition,
(iv) update a text mining result database, responsive to the flag, by adding an entry to the database identifying the detected semantic event and the triggering semantic rule, and
(v) transmit an indication associated with the event based on the associated data in the text mining result database; and
a back-end application computer server coupled to the text mining platform, including:
a back-end communication device to receive the indication for the electronic record transmitted by the text mining platform;
a back-end processor coupled to the back end communication device; and
a back-end storage device in communication with said back-end processor and storing instructions adapted to be executed by said back-end processor to:
(i) establish a hierarchy for multiple elements of the electronic records,
(ii) determine a weight variable and response variable for each element in the established hierarchy,
(iii) apply a hierarchical credibility weighting methodology to the elements of the electronic records from level 1, representing the least granular level in the hierarchy, to level n, representing the most granular level in the hierarchy, calculated recursively from level n, to determine a final estimated credibility for the electronic records based on the weight variable and response variable, wherein ωi represents a weight for level i, Xi represents an observed experience for level i, K represents a credibility factor, and the credibility for level i is calculated as:
Z i = ω i ω i + K ,
and
(iv) output an indication of the final estimated credibility for the electronic records.


As per Claim 1, and described in the comparison table above, the Claim 1 in 354 teaches all the limitation of Claim 1. 
There is nothing that prevents them from being in the same application.
Since claim 1 is an obvious variant of claim 1 of 354, it is not patentably distinct from claim 1 of 354.

Application 17/347767
US Patent 10,445,354
15. A computer-implemented method for determining a credibility weighting associated with electronic records, comprising: aggregating and mapping, by a text mining platform processor, received text input data to create composite text input data for the electronic records; automatically detecting, by the text mining platform processor, a semantic event in the composite text input data triggered by a semantic rule; updating, by the text mining platform processor, a text mining result database, responsive to said detection, by adding an entry to the database identifying the detected semantic event; transmitting, by the text mining platform processor, an indication associated with the event based on data in the text mining result database; establishing, by a back-end application computer processor, a hierarchy for multiple elements of the electronic records; determining, by the back-end application computer processor, a weight variable and response variable for each element in the established hierarchy; applying, by the back-end application computer processor, a hierarchical credibility weighting methodology to the elements of the electronic records from level 1, representing the least granular level in the hierarchy, to level n, representing the most granular level in the hierarchy, calculated recursively from level n, to determine a final estimated credibility for the electronic records based on the weight variable and response variable, wherein the credibility for level i is calculated based on w~i representing a weight for level i and K representing a credibility factor; and outputting, from the back-end application computer processor, an indication of the final estimated credibility for the electronic records.
15.   A computer-implemented method for determining a credibility weighting associated with electronic records, comprising:
aggregating and mapping, by a text mining platform processor, received text input data to create composite text input data for the electronic records;
automatically detecting, by the text mining platform processor, a semantic event in the composite text input data triggered by a semantic rule and associated semantic tag;
flagging, by the text mining platform processor, the detected semantic event as meeting a pre-determined condition;
updating, by the text mining platform processor, a text mining result database, responsive to the flag, by adding an entry to the database identifying the detected semantic event and the triggering semantic rule;
transmitting, by the text mining platform processor, an indication associated with the event based on the associated data in the text mining result database;
establishing, by a back-end application computer processor, a hierarchy for multiple elements of the electronic records;
determining, by the back-end application computer processor, a weight variable and response variable for each element in the established hierarchy;
applying, by the back-end application computer processor, a hierarchical credibility weighting methodology to the elements of the electronic records from level 1, representing the least granular level in the hierarchy, to level n, representing the most granular level in the hierarchy, calculated recursively from level n, to determine a final estimated credibility for the electronic records based on the weight variable and response variable, wherein ωi represents a weight for level i, Xi represents an observed experience for level i, K represents a credibility factor, and the credibility for level i is calculated as:
Z i = ω i ω i + K ;
and
outputting, from the back-end application computer processor, an indication of the final estimated credibility for the electronic records.



As per Claim 15, and described in the comparison table above, the Claim 15 in 354 teaches all the limitation of Claim 15. 
There is nothing that prevents them from being in the same application.
Since claim 15 is an obvious variant of claim 15 of 354, it is not patentably distinct from claim 15 of 354. 

Application 17/347767
US Patent 10,445,354
19. A system for determining a credibility weighting associated with electronic records, comprising: a text mining platform, including: a text mining communication device to receive text input data associated with the electronic records; a text mining processor coupled to the text mining communication device; and a text mining storage device in communication with said text mining processor and storing instructions adapted to be executed by said text mining processor to: (i) aggregate and map the received text input data to create composite text input data, (ii) automatically detect a semantic event in the composite text input data, and (iii) transmit an indication associated with the event based on data in the text mining result database; and a back-end application computer server coupled to the text mining platform, including: a back-end communication device to receive the indication for the electronic record transmitted by the text mining platform; a back-end processor coupled to the back-end communication device; and a back-end storage device in communication with said back-end processor and storing instructions adapted to be executed by said back-end processor to: (i) establish a hierarchy for multiple elements of the electronic records, (ii) determine a weight variable and response variable for each element in the established hierarchy, (iii) apply a hierarchical credibility weighting methodology to the elements of the electronic records from level 1, representing the least granular level in the hierarchy, to level n, representing the most granular level in the hierarchy, calculated recursively from level n, to determine a final estimated credibility for the electronic records based on the weight variable and response variable, wherein the credibility for level i is calculated based on w~g representing a weight for level i and K representing a credibility factor, (iv) receive from a user of a web browser credibility weighting tool an indication of a geographic region, and (v) responsive to the received indication of the geographic region, graphically display a map-based presentation of the credibility information for the electronic records.
19.  A system for determining a credibility weighting associated with electronic records, comprising:
a text mining platform, including:
a text mining communication device to receive text input data associated with the electronic records;
a text mining processor coupled to the text mining communication device; and
a text mining storage device in communication with said text mining processor and storing instructions adapted to be executed by said text mining processor to:
(i) aggregate and map the received text input data to create composite text input data,
(ii) automatically detect a semantic event in the composite text input data triggered by a semantic rule and associated semantic tag, and
(iii) transmit an indication associated with the event based on the associated data in the text mining result database; and
a back-end application computer server coupled to the text mining platform, including:
a back-end communication device to receive the indication for the electronic record transmitted by the text mining platform;
a back-end processor coupled to the back end communication device; and
a back-end storage device in communication with said back-end processor and storing instructions adapted to be executed by said back-end processor to:
(i) establish a hierarchy for multiple elements of the electronic records,
(ii) determine a weight variable and response variable for each element in the established hierarchy,
(iii) apply a hierarchical credibility weighting methodology to the elements of the electronic records from level 1, representing the least granular level in the hierarchy, to level n, representing the most granular level in the hierarchy, calculated recursively from level n, to determine a final estimated credibility for the electronic records based on the weight variable and response variable, wherein ωi represents a weight for level i, Xi represents an observed experience for level i, K represents a credibility factor, and the credibility for level i is calculated as:
Z i = ω i ω i + K ,
(iv) receive from a user of a web browser credibility weighting tool an indication of a geographic region, and
(v) responsive to the received indication of the geographic region, graphically display a map-based presentation of the credibility information for the electronic records.


As per Claim 19, and described in the comparison table above, the Claim 19 in 354 teaches all the limitation of Claim 19. 
There is nothing that prevents them from being in the same application.
Since claim 19 is an obvious variant of claim 19 of 354, it is not patentably distinct from claim 19 of 354. 

Application 17/347767
US Patent 10,445,354
2.  The system of claim 1, wherein if there is not enough data associated with a granular level in the hierarchy to be credible, then the level of granularity is decreased until enough data is obtained for the level to be credible.
2.  The system of claim 1, wherein if there is not enough data associated with a granular level in the hierarchy to be credible, then the level of granularity is decreased until enough data is obtained for the level to be credible.


As per Claim 2, and also applied to Claim 2, and as described in the comparison table above, the claim 2 in 354 teaches all the limitation of claim 2. Since claim 2 is anticipated by claim 2 of 354, it is not patentably distinct from claim 2 of 354.

Application 17/347767
US Patent 10,445,354
3.  The system of claim 1, wherein the semantic event is associated with at least one of: (i) a word, (ii) a phrase, (iii) a shorthand term, (iv) a course of action, and (v) an enterprise name.
3.  The system of claim 1, wherein the semantic event is associated with at least one of: (i) a word, (ii) a phrase, (iii) a shorthand term, (iv) a course of action, and (v) an enterprise name.


As per Claim 3 and also applied to Claim 3, and as described in the comparison table above, the claim 3 in 354 teaches limitations of claim 3. Since claim 3 is anticipated by claim 3 of 354, it is not patentably distinct from claim 3 of 354.

Application 17/347767
US Patent 10,445,354
4.  The system of claim 1, wherein the triggering semantic rule is associated with at least one of (i) a noun, (ii) a verb, (iii) a definition, (iv) a semantic tree, (v) a named entity recognition rule, (vi) a root, (vii) a noun phrase, (viii) a prepositional phrase, and (ix) a verb phrase.
4.  The system of claim 1, wherein the triggering semantic rule is associated with at least one of: (i) a noun, (ii) a verb, (iii) a definition, (iv) a semantic tree, (v) a named entity recognition rule, (vi) a root, (vii) a noun phrase, (viii) a prepositional phrase, and (ix) a verb phrase.


As per Claim 4 and also applied to Claim 4 and as described in the comparison table above, the claim 4 in 354 teaches a limitation of claim 4. Since claim 4 is anticipated by claim 4 of 354, it is not patentably distinct from claim 4 of 354.

Application 17/347767
US Patent 10,445,354
5.  The system of claim 4, wherein the triggering semantic rule was defined by an administrator using a graphical user interface.
5.  The system of claim 4, wherein the triggering semantic rule was defined by an administrator using a graphical user interface.


As per Claim 5 and also applied to Claim 5 and as described in the comparison table above, the claim 5 in 354 teaches a limitation of claim 5. Since claim 5 is anticipated by claim 5 of 354, it is not patentably distinct from claim 5 of 354.

Application 17/347767
US Patent 10,445,354
6.  The system of claim 1, wherein the observed experience for level i, excluding lower levels in the hierarchy, is calculated as:
6.  The system of claim 1, wherein the observed experience for level i, excluding lower levels in the hierarchy, is calculated as:
X i ′ = X i * ω i - X i + 1 * ω i + 1 ω i - ω i + 1 .


As per Claim 6 and also applied to Claim 6 and as described in the comparison table above, the claim 6 in 354 teaches a limitation of claim 6. Since claim 6 is anticipated by claim 6 of 354, it is not patentably distinct from claim 6 of 354.

Application 17/347767
US Patent 10,445,354
7.  The system of claim 6, wherein the credibility for level i, excluding lower levels in the hierarchy, is calculated as:

7.  The system of claim 6, wherein the credibility for level i, excluding lower levels in the hierarchy, is calculated as:

Z i′ =Z i −Z i+1.


As per Claim 7 and also applied to Claim 7 and as described in the comparison table above, the claim 7 in 354 teaches a limitation of claim 7. Since claim 7 is anticipated by claim 7 of 354, it is not patentably distinct from claim 7 of 354.

Application 17/347767
US Patent 10,445,354
8.  The system of claim 7, wherein the credibility weighted estimate for level n is calculated as:  
8.  The system of claim 7, wherein the credibility weighted estimate for level n is calculated as:

{circumflex over (X)} n=Σi=1 n X i′ *Z i′.


As per Claim 8 and also applied to Claim 8 and as described in the comparison table above, the claim 8 in 354 teaches a limitation of claim 8. Since claim 8 is anticipated by claim 8 of 354, it is not patentably distinct from claim 8 of 354.


Application 17/347767
US Patent 10,445,354
9.  The system of claim 1, wherein the electronic records are associated with insurance claims, the weight variable comprises a text flag total claim count, and the response variable comprises a text flag ratio.
9.  The system of claim 1, wherein the electronic records are associated with insurance claims, the weight variable comprises a text flag total claim count, and the response variable comprises a text flag ratio.


As per Claim 9 and also applied to Claim 89and as described in the comparison table above, the claim 9 in 354 teaches a limitation of claim 9. Since claim 9 is anticipated by claim 9 of 354, it is not patentably distinct from claim 9 of 354.

Application 17/347767
US Patent 10,445,354
10.  The system of claim 7, wherein the credibility weighted estimate for level n is calculated as:  
10.  The system of claim 9, wherein the insurance claims comprise workers' compensation insurance claims.


As per Claim 10 and also applied to Claim 10 and as described in the comparison table above, the claim 10 in 354 teaches a limitation of claim 10. Since claim 10 is anticipated by claim 10 of 354, it is not patentably distinct from claim 10 of 354.


Application 17/347767
US Patent 10,445,354
11.  The system of claim 10, wherein the final estimated credibility is associated with at least one of claim litigiousness and adverse claim severity summarized at a geographic level.
11.  The system of claim 10, wherein the final estimated credibility is associated with at least one of claim litigiousness and adverse claim severity summarized at a geographic level.


As per Claim 11 and also applied to Claim 11 and as described in the comparison table above, the claim 11 in 354 teaches a limitation of claim 11. Since claim 8 is anticipated by claim 11 of 354, it is not patentably distinct from claim 11 of 354.



Application 17/347767
US Patent 10,445,354
12.  The system of claim 11, wherein the established hierarchy includes at least four of: (i) effective year, (ii) a risk state, (iii) a Combined Statistical Area ("CSA"), (iv) a Core Based Statistical Area ("CBSA"), (v) a Federal Information Processing Standard ("FIPS") code, (vi) a county, and (vii) a five-digital ZIP code.
12.  The system of claim 11, wherein the established hierarchy includes at least four of: (i) effective year, (ii) a risk state, (iii) a Combined Statistical Area (“CSA”), (iv) a Core Based Statistical Area (“CBSA”), (v) a Federal Information Processing Standard (“FIPS”) code, (vi) a county, and (vii) a five-digital ZIP code.


As per Claim 12 and also applied to Claim 12 and as described in the comparison table above, the claim 12 in 354 teaches a limitation of claim 12. Since claim 12 is anticipated by claim 12 of 354, it is not patentably distinct from claim 12 of 354.



Application 17/347767
US Patent 10,445,354
13.  The system of claim 1, wherein higher levels of the established hierarchy exclude the experience and credibility from the lower levels, credibility weighted values of the full hierarchy are set relative to the credibility weighted values of the hierarchy to normalize the data, and the final estimated credibility is used in connection with at least one of (i) an insurance pricing process, and (ii) a risk score model.
13.  The system of claim 1, wherein higher levels of the established hierarchy exclude the experience and credibility from the lower levels, credibility weighted values of the full hierarchy are set relative to the credibility weighted values of the hierarchy to normalize the data, and the final estimated credibility is used in connection with at least one of: (i) an insurance pricing process, and (ii) a risk score model.


As per Claim 13 and also applied to Claim 13 and as described in the comparison table above, the claim 13 in 354 teaches a limitation of claim 13. Since claim 13 is anticipated by claim 13 of 354, it is not patentably distinct from claim 13 of 354.



Application 17/347767
US Patent 10,445,354
14.  The system of claim 1, wherein the text input data is associated with at least one of: (i) an insurance claim file, (ii) an insurance claim note, (iii) a medical report, (iv) a police report, (v) social network data, (vi) big data information, (vii) a loss description, (viii) an injury description, (ix) a first notice of loss statement, (x) telephone call transcript, (xi) optical character recognition data, (xii) third-party data, and (xiii) a governmental agency.
14.  The system of claim 1, wherein the text input data is associated with at least one of: (i) an insurance claim file, (ii) an insurance claim note, (iii) a medical report, (iv) a police report, (v) social network data, (vi) big data information, (vii) a loss description, (viii) an injury description, (ix) a first notice of loss statement, (x) telephone call transcript, (xi) optical character recognition data, (xii) third-party data, and (xiii) a governmental agency.


As per Claim 14 and also applied to Claim 14 and as described in the comparison table above, the claim 14 in 354 teaches a limitation of claim 14. Since claim 14 is anticipated by claim 14 of 354, it is not patentably distinct from claim 14 of 354.


Application 17/347767
US Patent 10,445,354
16.  The method of claim 15, wherein the observed experience for level i, excluding lower levels in the hierarchy, is calculated as:
16.  The method of claim 15, wherein the observed experience for level i, excluding lower levels in the hierarchy, is calculated as:
X i ′ = X i * ω i - X i + 1 * ω i + 1 ω i - ω i + 1 .


As per Claim 16 and also applied to Claim 16 and as described in the comparison table above, the claim 16 in 354 teaches a limitation of claim 16. Since claim 16 is anticipated by claim 16 of 354, it is not patentably distinct from claim 16 of 354.



Application 17/347767
US Patent 10,445,354
17.  The method of claim 16, wherein the credibility for level i, excluding lower levels in the hierarchy, is calculated as:

the credibility weighted estimate for level n is calculated as:

17.  The method of claim 16, wherein the credibility for level i, excluding lower levels in the hierarchy, is calculated as:

Z i′ =Z i −Z i+1, and
the credibility weighted estimate for level n is calculated as:

{circumflex over (X)} n=Σi=1 n X i′ *Z i′.


As per Claim 17 and also applied to Claim 17 and as described in the comparison table above, the claim 17 in 354 teaches a limitation of claim 17. Since claim 17 is anticipated by claim 17 of 354, it is not patentably distinct from claim 17 of 354.



Application 17/347767
US Patent 10,445,354
18.  The method of claim 15, wherein the electronic records are associated with insurance claims, the weight variable comprises a text flag total claim count, and the response variable comprises a text flag ratio.
18.  The method of claim 15, wherein the electronic records are associated with insurance claims, the weight variable comprises a text flag total claim count, and the response variable comprises a text flag ratio.


As per Claim 18 and also applied to Claim 18 and as described in the comparison table above, the claim 18 in 354 teaches a limitation of claim 18. Since claim 8 is anticipated by claim 18 of 354, it is not patentably distinct from claim 18 of 354.


Application 17/347767
US Patent 10,445,354
20.  The system of claim 19, wherein the semantic rule was graphically defined by a user.

20.  The system of claim 19, wherein the semantic rule and associated semantic tag were graphically defined by a user


As per Claim 20 and also applied to Claim 20 and as described in the comparison table above, the claim 20 in 354 teaches a limitation of claim 20. Since claim 20 is anticipated by claim 20 of 354, it is not patentably distinct from claim 20 of 354.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 13-15, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Edgar (US 2015/0317337) (hereinafter Edgar) in view of Nefedov et al. (US 2016/0350294) (hereinafter Nefedov).

Regarding claim 1, Edgar teaches a system for determining a credibility weighting associated with electronic records, comprising: a text mining platform, including: a text mining communication device to receive text input data associated with the electronic records; a text mining processor coupled to the text mining communication device; and a text mining storage device in communication with said text mining processor and storing instructions adapted to be executed by said text mining processor to: (see Figs. 1-2, para [0051-0053], para [0065-00067] discloses a hospital information system/practice management and web-based portal (text mining processor and device)) (i) aggregate and map the received text input data to create composite text input data (see Figs. 1-2, para [0055-0056], para [0076], discloses combining received text input from health practitioners to creating a workflow (composite text input data)), (ii) automatically detect a semantic event in the composite text input data triggered by a semantic rule (see Figs. 5-6, para [0026-0029], para [0096-0097], discloses automatically detecting trend patterns in denials (semantic event) in workflow triggered by semantic knowledge base and associated attributes common in denials), (iii) update a text mining result database, responsive to the detection, by adding an entry to the database identifying the detected semantic event (see Figs. 6-7, para [0097-0098], para [0109-0110], discloses in response to detected patterns, updating data mining results in adding a denial category of interest that is identified according to semantics), and (iv) transmit an indication associated with the semantic event based on data in the text mining result database (see Fig. 19, para [0058-0059], para [0109-0111], discloses  transmitting a notification associated with a denial of claim based on associated data in stored text mining data); and a back-end application computer server coupled to the text mining platform, including: a back-end communication device to receive the indication for the electronic record transmitted by the text mining platform; a back-end processor coupled to the back-end communication device (see Fig. 2, para [0061-0062], para [0065-0067], discloses an application server provider (back-end application computer server) coupled to the hospital information system/practice management, to transmit and receive clinical information (electronic records)).
Edgar does not explicitly teach a back-end storage device in communication with said back-end processor and storing instructions adapted to be executed by said back-end processor to: (i) establish a hierarchy for multiple elements of the electronic records, (ii) determine a weight variable and response variable for each element in the established hierarchy, (iii) apply a hierarchical credibility weighting methodology to the elements of the electronic records from level 1, representing the least granular level in the hierarchy, to level n, representing the most granular level in the hierarchy, calculated recursively from level n, to determine a final estimated credibility for the electronic records based on the weight variable and response variable, wherein the credibility for level i is calculated based on w1g representing a weight for level i and K representing a credibility factor, and (iv) output an indication of the final estimated credibility for the electronic records.
Nefedov teaches a back-end storage device in communication with said back-end processor and storing instructions adapted to be executed by said back-end processor to: (i) establish a hierarchy for multiple elements of the electronic records (see Fig. 1, para [0010-0012], para [0058], discloses establishing a taxonomy tree (hierarchy) for nodes (elements) of electronic records), (ii) determine a weight variable and response variable for each element in the established hierarchy (see Fig. 4,  para [0012-0013], para [0016], determining a measurement of similarity (weight variable) and a hierarchical level similarity score based on number of shared hierarchy levels (response variable) for nodes in a taxonomy tree), (iii) apply a hierarchical credibility weighting methodology to the elements of the electronic records from level 1, representing the least granular level in the hierarchy, to level n, representing the most granular level in the hierarchy, calculated recursively from level n, to determine a final estimated credibility for the electronic records based on the weight variable and response variable (see Fig. 4, Figs. 7-8, para [0010-0011], para [0016], para [0077-0080], discloses applying hierarchical weighting between sets of weighted items representing hierarchical levels, recursively calculating similarity between items to determine a normalized similarity measure of sets of weighted items (final estimated creditability) of electronic records based on similarity measurements of nodes and weights of different hierarchical levels), wherein the credibility for level i is calculated based on w1g representing a weight for level i and K representing a credibility factor (see Fig. 4, Figs. 7-8, para [0052], para [0077], discloses normalizing similarity measure based on hierarchical weighted items of electronic records representing identified nodes having a similarity measurements and weights of different hierarchical levels), and (iv) output an indication of the final estimated credibility for the electronic records (see Fig. 11, Fig. 18, para [0016], para [0089-0090], discloses outputting normalized feature scores (indication of the final estimated credibility) for electronic records).
Edgar/Nefedov are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Edgar to establish a hierarchy from disclosure of Nefedov. The motivation to combine these arts is disclosed by Nefedov as “using hierarchical weighting for determining similarities for improved results” (para [0067]) and that establishing an hierarchy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Edgar teaches method for determining a credibility weighting associated with electronic records, comprising: aggregating and mapping, by a text mining platform processor, received text input data to create composite text input data for the electronic records (see Figs. 1-2, para [0055-0056], para [0076], discloses combining received text input from health practitioners to creating a workflow (composite text input data)); automatically detecting, by the text mining platform processor, a semantic event in the composite text input data triggered by a semantic rule (see Figs. 5-6, para [0026-0029], para [0096-0097], discloses automatically detecting trend patterns in denials (semantic event) in workflow triggered by semantic knowledge base and associated attributes common in denials); updating, by the text mining platform processor, a text mining result database, responsive to said detection, by adding an entry to the database identifying the detected semantic event (see Figs. 6-7, para [0097-0098], para [0109-0110], discloses in response to detected patterns, updating data mining results in adding a denial category of interest that is identified according to semantics); transmitting, by the text mining platform processor, an indication associated with the event based on data in the text mining result database (see Fig. 19, para [0058-0059], para [0109-0111], discloses  transmitting a notification associated with a denial of claim based on associated data in stored text mining data)
Edgar does not explicitly teach establishing, by a back-end application computer processor, a hierarchy for multiple elements of the electronic records; determining, by the back-end application computer processor, a weight variable and response variable for each element in the established hierarchy; applying, by the back-end application computer processor, a hierarchical credibility weighting methodology to the elements of the electronic records from level 1, representing the least granular level in the hierarchy, to level n, representing the most granular level in the hierarchy, calculated recursively from level n, to determine a final estimated credibility for the electronic records based on the weight variable and response variable, wherein the credibility for level i is calculated based on w~i representing a weight for level i and K representing a credibility factor; and outputting, from the back-end application computer processor, an indication of the final estimated credibility for the electronic records.
Nefedov teaches establishing, by a back-end application computer processor, a hierarchy for multiple elements of the electronic records (see Fig. 1, para [0010-0012], para [0058], discloses establishing a taxonomy tree (hierarchy) for nodes (elements) of electronic records), (ii) determining, by the back-end application computer processor, a weight variable and response variable for each element in the established hierarchy (see Fig. 4,  para [0012-0013], para [0016], determining a measurement of similarity (weight variable) and a hierarchical level similarity score based on number of shared hierarchy levels (response variable) for nodes in a taxonomy tree), (iii) applying, by the back-end application computer processor, a hierarchical credibility weighting methodology to the elements of the electronic records from level 1, representing the least granular level in the hierarchy, to level n, representing the most granular level in the hierarchy, calculated recursively from level n, to determine a final estimated credibility for the electronic records based on the weight variable and response variable (see Fig. 4, Figs. 7-8, para [0010-0011], para [0016], para [0077-0080], discloses applying hierarchical weighting between sets of weighted items representing hierarchical levels, recursively calculating similarity between items to determine a normalized similarity measure of sets of weighted items (final estimated creditability) of electronic records based on similarity measurements of nodes and weights of different hierarchical levels), wherein the credibility for level i is calculated based on w~i representing a weight for level i and K representing a credibility factor (see Fig. 4, Figs. 7-8, para [0052], para [0077], discloses normalizing similarity measure based on hierarchical weighted items of electronic records representing identified nodes having a similarity measurements and weights of different hierarchical levels), and outputting, from the back-end application computer processor, an indication of the final estimated credibility for the electronic records (see Fig. 11, Fig. 18, para [0016], para [0089-0090], discloses outputting normalized feature scores (indication of the final estimated credibility) for electronic records).
Edgar/Nefedov are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Edgar to establish a hierarchy from disclosure of Nefedov. The motivation to combine these arts is disclosed by Nefedov as “using hierarchical weighting for determining similarities for improved results” (para [0067]) and that establishing an hierarchy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 2, Edgar/Nefedov teaches a system of claim 1.
Edgar does not explicitly teach wherein if there is not enough data associated with a granular level in the hierarchy to be credible, then the level of granularity is decreased until enough data is obtained for the level to be credible.
Nefedov teaches wherein if there is not enough data associated with a granular level in the hierarchy to be credible, then the level of granularity is decreased until enough data is obtained for the level to be credible (see Fig. 8, Fig. 27, para [0080], para [0083], para [0140], discloses top-down calculations in a hierarchical structure and natural levels of granularity).

Regarding claim 3, Edgar/Nefedov teaches a system of claim 1.
Edgar further teaches wherein the semantic event is associated with at least one of: (i) a word, (ii) a phrase, (iii) a shorthand term, (iv) a course of action, and (v) an enterprise name (see para [0084], discloses semantic event associated with recommend actions (course of action)).

Regarding claim 4, Edgar/Nefedov teaches a system of claim 1.
Edgar further teaches wherein the triggering semantic rule is associated with at least one of: (i) a noun, (ii) a verb, (iii) a definition, (iv) a semantic tree, (v) a named entity recognition rule, (vi) a root, (vii) a noun phrase, (viii) a prepositional phrase, and (ix) a verb phrase (see para [0027-0029], discloses semantic rule associated with a root cause).

Regarding claim 5, Edgar/Nefedov teaches a system of claim 1.
Edgar further teaches wherein the triggering semantic rule was defined by an administrator using a graphical user interface (see Fig. 6, par [0039], para [0095-0097], discloses an interactive dashboard for defining corrective action).

Regarding claims 9 and 18, Edgar/Nefedov teaches a system of claim 1 and a method of claim 15.
Edgar further teaches wherein the electronic records are associated with insurance claims, the weight variable comprises a text flag total claim count, and the response variable comprises a text flag ratio (see Fig. 20, para [0027-0028], para [0145], discloses medical data associated with denial of claims, comprising a number of claim denials within a pattern (text flag total claim count) and a percentage of claim denials in pattern data (text flag ratio)).

Regarding claim 13, Edgar/Nefedov teaches a system of claim 1.
Edgar further teaches wherein higher levels of the established hierarchy exclude the experience and credibility from the lower levels, credibility weighted values of the full hierarchy are set relative to the credibility weighted values of the hierarchy to normalize the data, and the final estimated credibility is used in connection with at least one of (i) an insurance pricing process, and (ii) a risk score model (see Figs. 17-18, para [0127-0128], para [0133], discloses constructing a statistical model (risk score model) in connection with identified values).

Regarding claim 14, Edgar/Nefedov teaches a system of claim 1.
Edgar further teaches wherein the text input data is associated with at least one of: (i) an insurance claim file, (ii) an insurance claim note, (iii) a medical report, (iv) a police report, (v) social network data, (vi) big data information, (vii) a loss description, (viii) an injury description, (ix) a first notice of loss statement, (x) telephone call transcript, (xi) optical character recognition data, (xii) third-party data, and (xiii) a governmental agency (see Fig. 2, para [0060],  para [0081], discloses text input data associated with medical reports and health insurance claims associated with denial information).

Claims 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Edgar (US 2015/0317337) (hereinafter Edgar) in view of Nefedov et al. (US 2016/0350294) (hereinafter Nefedov), and in further view of Boundy et al. (US 2017/0270611) (hereinafter Boundy).

Regarding claim 10, Edgar/Nefedov teaches a system of claim 1.
Edgar/Nefedov do not explicitly teach wherein the insurance claims comprise workers' compensation insurance claims.
Boundy teaches wherein the insurance claims comprise workers' compensation insurance claims (see para [0033], para [0035], discloses workers’ compensation insurance claims). 
Edgar/Nefedov/Boundy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Edgar/Nefedov to utilize workers compensation data from disclosure of Boundy. The motivation to combine these arts is disclosed by Boundy as “improve the assignment of electronic records to verification process subset levels in a way that provides faster, more accurate results” (para [0002]) and utilizing workers compensation data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Edgar/Nefedov teaches a system of claim 1.
Edgar/Nefedov do not explicitly teach wherein the final estimated credibility is associated with at least one of claim litigiousness and adverse claim severity summarized at a geographic level.
Boundy teaches wherein the final estimated credibility is associated with at least one of claim litigiousness and adverse claim severity summarized at a geographic level (see Fig. 2, Fig. 9, para [0026], para [0035], discloses a predictive model associated with risk association for set of attribute variables associated with geographic information).
Edgar/Nefedov/Boundy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Edgar/Nefedov to utilize workers compensation data from disclosure of Boundy. The motivation to combine these arts is disclosed by Boundy as “improve the assignment of electronic records to verification process subset levels in a way that provides faster, more accurate results” (para [0002]) and utilizing workers compensation data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, Edgar/Nefedov teaches a system of claim 1.
Edgar/Nefedov do not explicitly teach wherein the established hierarchy includes at least four of: (i) effective year, (ii) a risk state, (iii) a Combined Statistical Area ("CSA"), (iv) a Core Based Statistical Area ("CBSA"), (v) a Federal Information Processing Standard ("FIPS") code, (vi) a county, and (vii) a five-digital ZIP code.
Boundy teaches wherein the established hierarchy includes at least four of: (i) effective year, (ii) a risk state, (iii) a Combined Statistical Area ("CSA"), (iv) a Core Based Statistical Area ("CBSA"), (v) a Federal Information Processing Standard ("FIPS") code, (vi) a county, and (vii) a five-digital ZIP code (see Fig. 3, Fig. 9, para [0029], para [0035], discloses geographic information including county and zip code, bureau of labor statistics economic data, risk exposure, and effective year in yearly renewal process).
Edgar/Nefedov/Boundy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Edgar/Nefedov to utilize workers compensation data from disclosure of Boundy. The motivation to combine these arts is disclosed by Boundy as “improve the assignment of electronic records to verification process subset levels in a way that provides faster, more accurate results” (para [0002]) and utilizing workers compensation data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.




Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Edgar (US 2015/0317337) (hereinafter Edgar) in view of Nefedov et al. (US 2016/0350294) (hereinafter Nefedov), and in further view of Norris et al. (US 2015/0073943) (hereinafter Norris).
Regarding claim 19, Edgar teaches a system for determining a credibility weighting associated with electronic records, comprising: a text mining platform, including: a text mining communication device to receive text input data associated with the electronic records; a text mining processor coupled to the text mining communication device; and a text mining storage device in communication with said text mining processor and storing instructions adapted to be executed by said text mining processor to: (see Figs. 1-2, para [0051-0053], para [0065-00067] discloses a hospital information system/practice management and web-based portal (text mining processor and device)) (i) aggregate and map the received text input data to create composite text input data (see Figs. 1-2, para [0055-0056], para [0076], discloses combining received text input from health practitioners to creating a workflow (composite text input data)), (ii) automatically detect a semantic event in the composite text input data (see Fig. 5, para [0026-0029], para [0096-0097], discloses automatically detecting trend patterns in denials (semantic event) in workflow triggered by semantic knowledge base and associated attributes common in denials), and (iii) transmit an indication associated with the event based on data in the text mining result database (see Fig. 19, para [0058-0059], para [0109-0111], discloses  transmitting a notification associated with a denial of claim based on associated data in stored text mining data); and a back-end application computer server coupled to the text mining platform, including: a back-end communication device to receive the indication for the electronic record transmitted by the text mining platform; a back-end processor coupled to the back-end communication device (see Fig. 2, para [0061-0062], para [0065-0067], discloses an application server provider (back-end application computer server) coupled to the hospital information system/practice management, to transmit and receive clinical information (electronic records)).
Edgar does not explicitly teach a back-end storage device in communication with said back-end processor and storing instructions adapted to be executed by said back-end processor to: (i) establish a hierarchy for multiple elements of the electronic records, (ii) determine a weight variable and response variable for each element in the established hierarchy, (iii) apply a hierarchical credibility weighting methodology to the elements of the electronic records from level 1, representing the least granular level in the hierarchy, to level n, representing the most granular level in the hierarchy, calculated recursively from level n, to determine a final estimated credibility for the electronic records based on the weight variable and response variable, wherein the credibility for level i is calculated based on w~g representing a weight for level i and K representing a credibility factor, (iv) receive from a user of a web browser credibility weighting tool an indication of a geographic region, and (v) responsive to the received indication of the geographic region, graphically display a map-based presentation of the credibility information for the electronic records.
Nefedov a back-end storage device in communication with said back-end processor and storing instructions adapted to be executed by said back-end processor to: (i) establish a hierarchy for multiple elements of the electronic records (see Fig. 1, para [0010-0012], para [0058], discloses establishing a taxonomy tree (hierarchy) for nodes (elements) of electronic records), (ii) determine a weight variable and response variable for each element in the established hierarchy (see Fig. 4,  para [0012-0013], para [0016], determining a measurement of similarity (weight variable) and a hierarchical level similarity score based on number of shared hierarchy levels (response variable) for nodes in a taxonomy tree), (iii) apply a hierarchical credibility weighting methodology to the elements of the electronic records from level 1, representing the least granular level in the hierarchy, to level n, representing the most granular level in the hierarchy, calculated recursively from level n, to determine a final estimated credibility for the electronic records based on the weight variable and response variable (see Fig. 4, Figs. 7-8, para [0010-0011], para [0016], para [0077-0080], discloses applying hierarchical weighting between sets of weighted items representing hierarchical levels, recursively calculating similarity between items to determine a normalized similarity measure of sets of weighted items (final estimated creditability) of electronic records based on similarity measurements of nodes and weights of different hierarchical levels), wherein the credibility for level i is calculated based on w~g representing a weight for level i and K representing a credibility factor (see Fig. 4, Figs. 7-8, para [0052], para [0077], discloses normalizing similarity measure based on hierarchical weighted items of electronic records representing identified nodes having a similarity measurements and weights of different hierarchical levels).
Edgar/Nefedov are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Edgar to establish a hierarchy from disclosure of Nefedov. The motivation to combine these arts is disclosed by Nefedov as “using hierarchical weighting for determining similarities for improved results” (para [0067]) and that establishing an hierarchy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Edgar/Nefedov do not explicitly teach (iv) receive from a user of a web browser credibility weighting tool an indication of a geographic region, and (v) responsive to the received indication of the geographic region, graphically display a map-based presentation of the credibility information for the electronic records.
Norris teaches (iv) receive from a user of a web browser credibility weighting tool an indication of a geographic region (see Fig. 1,  Figs. 4-5, para [0055-0057], para [0068], discloses a matching engine system receiving a user request indicating a geographic region), and (v) responsive to the received indication of the geographic region, graphically display a map-based presentation of the credibility information for the electronic records (see Fig. 9, Figs. 10b-c, para [0085-0087], discloses in response to received user request data, displaying to user a map of recommendations according to acceptable ranges and performance scores).
Edgar/Nefedov/Norris are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Edgar/Nefedov to indicate a geographic region from disclosure of Norris. The motivation to combine these arts is disclosed by Norris as “matching-engine system 160 also includes user-generated content objects, which may enhance a user's interactions with matching-engine system 160” (para [0034]) and indicating a geographic region is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Edgar (US 2015/0317337) (hereinafter Edgar) in view of Nefedov et al. (US 2016/0350294) (hereinafter Nefedov), and in further view of Norris et al. (US 2015/0073943) (hereinafter Norris) as applied to claim 20, and in further view of Li et al. (US 2017/0255862) (hereinafter Li).
Regarding claim 20, Edgar/Nefedov/Norris teach a system of claim 19.
Edgar/Nefedov do not explicitly teach wherein the semantic rule was graphically defined by a user.
Li teaches wherein the semantic rule was graphically defined by a user (see para [0044], para [0046], discloses semantic knowledge captured from users’ preferences).
Edgar/Nefedov/Norris/Li are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Edgar/Nefedov/Norris to include semantics defined by user from disclosure of Li. The motivation to combine these arts is disclosed by Li as “provide an improved solution for user profiling for content recommendation” (para [0007]) and including semantics defined by user is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Allowable Subject Matter
Claims 6-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggest the specific defined equations in claims 6-8 and 16-17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Yager et al. Patent No. 10,282,785.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159